Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 12, 2018

                                     No. 04-18-00900-CV

               IN THE ESTATE OF MARJORIE A. CHILDS, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2014PC0056
                        The Honorable Tom Rickhoff, Judge Presiding


                                        ORDER

         Appellant Mollie Allen Childs moved this court to transfer a copy of the clerk’s record
and supplemental clerk’s record from appeal number 04-15-00623-CV into the appellate record
for this appeal.
       Appellant’s motion is GRANTED. We direct the clerk of this court to place a copy of the
requested records from appeal number 04-15-00623-CV into the record for this appeal numbered
04-18-00900-CV.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court